Title: To Thomas Jefferson from Asa Gage, Jr., 14 February 1806
From: Gage, Asa, Jr.
To: Jefferson, Thomas


                                                
                            Excellent Sir,
                            Petham February 14th 1806
                        

                        The pearson, who now addresses you is a Young Man inhabitant of Petham N.H. My design in addressing your Excellency will appear by the following letter. But before I proceed on my main design, I will give you a short account of my life.
                  I was born in the Town of which am an inhabitant A.  1780, of honest and reputable parents. My father possesses a considerable farm for this neighborhood, which was new when he began upon it, & being always in debt he got but a comfortable living. It was his desire that I should labor with him on the farm, which I did untill about sixteen when I received about a Years schooling, which is  the greater part of educational advantages I ever received; Since which time have married, & live & labor on the farm with my father. Nature never favoured me with that athletic Constitution, which admits of  very hard labor, & as very hard labor is the only means I now possess of acquiring property, I see but very little prospect unless I can get into some other business, but that myself and family must remain indigent & obscure. My object in now addressing you is to inquire whither it will not be advantageous to the United States, & satisfactory to Your Excellency to employ me in some of the inferior offices of Government, to which a competent Salary is appropriated, But by prudence & economy I may raise myself & family above the power of want. Was my military figure commanding, I should request an appointment in the Army of the United States; But this is by no means the Case, I might however by practise &  perseverence overcome some of my natural difficulties,  & make a decent military officer, but I should prefer a civil appointment in any office & in any place, to which your Excellency may think my abilities competent. I have not the Termerity to request an office of any great responsibility, my highest wish would be gratified by an office, which would allow me to show my good qualities, if I have any, if my abilities were eaquel to a Washington’s they must remain dormant in my present Situation, & why may I not calculate on this letter’s being the mean of at one time or another, making me a usefull Citizen of the United States.—
                  Perhaps your Excellency ought to feel indegnant, or smile with contempt, at the impropriety of such a request But I pray you to read this imperfect schrool thro’, & I earnestly hope that you will find motives to view it with complacency. When we consider this is the only alternative in my power, either thus to make myself known, or remain forever unknown, I hope the impropriety may be forgiven or at least may be forgot. Perhaps it may be said it was my duty to remain unknown. Perhaps it was, but I can see no reason why? Why may not a small portion of Executive patronage, shine upon the wiles of New hampshire, as well as upon her more pobulous Cities, provided a person can be found worthy of such patronage. I cannot say that I am worthy, but I long for an oppertunity to be put to trial. That you may not suppose me a being struck into immediate existance, & known by nobody, I can inform you that I have seen two, & to my reccollection but two of our Representatives in Congress, or other principal officers in the Government of the United States. Gen. Varnum of Massachusetts I have seen, & as he lives at no great distance from this Town, & as he has some connections in it, it is probable that the name of my family may be known to him Silas Betton Esq. lives in a Town adjoining this, & I think he personally knows me, else I have seen or am known to no others. Should your curiosity prompt you to enquire of either of these Gentleman, be so kind as to do it in such a manner, as that they may not bring back exaggerated accounts of my inprudence, & spread it to my shame. As soon as I became capable of thinking & acting for myself, I established this maxim as my motto “to know the truth & belive it.” & I hope I always have & shall be able to regulate my conduct by this motto. I have always been very fond of reading, & have read with avidity, all books which it was in my power to obtain, & since the age Seventeen have generally read a weekly Newspaper; & here Sir should you wish to know any thing of my political Sentiments, I can inform your Excellency, that I have not been intirely ignorand or unacquainted with the political parties, which have divided the Citizens of these States: But I have Seldom indulged myself in political controversy. When I first began to think upon politics, was some time during the administration of Mr Adams, living with those, who called themselves federalists, I was of that denomination, & was lead to view your Excellency’s appointment as President of these States, a circumstance, which foreboded evil to the commonwealth, but I have since had reason to alter my opinion, & have reason to rejoice that some Measures, which had thier origin in some mistaken policy, by your appointment have been contraverted, I can now haertily acquiese in your Excellency’s administraton, & wish you may long continue a blessing to our Common Country.
                  But I begin to think, that I shall weary your patience & tresspass upon time necessarily devoted to more important concearns, a little more & I will close. I have penned this letter at sundry times, & much of the time taken for this purpose, has been robbed from the time usually devoted to Sleep. No mortal, to my knowledge except myself ever saw or knew one syllable of this letter, You Sir on reading it will immediately know what use to make of it. I know you will not delight in  torturing the feelings of inexperience. My mind will be filled with very great anxiety untill I know the fate of this letter, & could a few moments be spared  from those important concearns which occupy your attention, just to inform me, with what feelings you receive this letter, it will give me inexpressable Satisfaction. Should you view this as an idle attempt of one who ought to remain in obscurity, after informing me you will let it sink into the deepest oblivion, But I fondly anticipate the pleasure of hearing the call of my executive to partake of the dangers, fatigues & honors, of a public life.  
                  There is a Post office in this Town Petham N.H. to which if you direct a line, I shall soon to  receive it. I long for an oppertunity to be usher’d into the world, where I can  have a view of those book which contain those  dark principals of Science, which I long to know—I long for an oppertunity to raise myself into honest fame—to be usefull to my Country, & to raise myself & family above to power of Want. Pardon Grammatical errors, & forgive mistakes. I have heard it said that great men are apt to be forgetfull I hope that forgetfullness will not be the cause of any injury to me, do let this, be remembered by you at least a short time
                  But Sir I have written enough, to determine you to grant my requst, or to refuse it—So Excellent Sir permit me to Subscribe myself your devoted friend & servunt.
                        
                            Asa Gage Jr.
                        
                    
                     P.S. If you should wish to know any more particulars respecting me, I should be happy to inform you & perhaps I could obtain some others to be my sponser.
                                          
                  
                            A Gage Jr.
                            
                        
               